Citation Nr: 0015336	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 0 percent for a 
left thumb injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1954 to December 1957.

In September 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, 
granted the veteran's claim for service connection for a left 
thumb injury and assigned a noncompensable rating effective 
from the date of his claim, February 27, 1998.  He appealed 
to the Board of Veterans' Appeals (Board) for a higher 
rating.


REMAND

The veteran contends the RO should have assigned at least a 
10 percent initial rating for his left thumb disability 
because he experiences recurring pain (tenderness and a 
"throbbing" sensation) which, in turn, makes it difficult 
for him to get a good night's sleep or to do many of the 
other things that are necessary on a day-to-day basis, e.g., 
buttoning a shirt, retrieving an identification card from his 
wallet, opening a medicine container, peeling an orange, 
cracking an egg, peeling a self-adhesive postage stamp, or 
separating papers such as business papers, newspapers, or 
magazines.

A private physician who submitted a statement on the 
veteran's behalf in August 1998 acknowledged that the veteran 
had complaints of pain in his left thumb nail area when 
examined, that the nail was lysed from the base, and that 
there was only about 1/4 centimeter of the nail attached at its 
base.  The private physician also indicated that the nail was 
somewhat tender when it was moved, that it broke off easily, 
and that it was unlikely at this point that much could be 
done for it-unless the veteran's pain grew worse, in which 
case he would be referred to an orthopedic surgeon to 
possibly remove the nail and to reconstruct a new nail base.  
The private physician went on to note that, although the 
veteran had experienced some problems since he injured it 
during service (other records show that the injury involved 
an avulsion of the nail from the tip of the thumb), "it has 
never bothered him too much" and he is "doing well" 
otherwise.

The veteran alleged in his October 1998 notice of 
disagreement (NOD), and in his February 1999 substantive 
appeal, that his private physician's statement actually 
should have indicated that the nail never bothered the 
veteran too much "until about 5 years ago" when it started 
interfering with his ability to sleep.  (Emphasis added).  
The veteran has not been examined by VA for compensation 
purposes, and should be, particularly since he disputes what 
has been reported by his private physician, and relied on by 
the RO, and since he is contesting the validity of the 
initial noncompensable rating of 0 percent for his left thumb 
disability-meaning that VA must consider the propriety of 
the initial rating and, in so doing, determine whether his 
disability has increased to different levels of severity at 
various times since he filed his claim.  If it has, this may 
warrant the assignment of "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The RO has not had an 
opportunity to consider his claim in light of the holding 
in the Fenderson decision, and should do so prior to further 
consideration by the Board.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Also, if the veteran has received any additional treatment 
for his left thumb (and/or the left thumb nail) since the RO 
last considered his claim, the records of his treatment 
should be obtained as they, too, might provide pertinent 
evidence concerning the overall severity of his disability.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Gregory v. Brown, 8 
Vet. App. 563 (1996).

Accordingly, the claim is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he submit a list (containing 
complete names, addresses and dates) of 
all sources of treatment (VA, private or 
other) that he has received since 1998 
for the service-connected left thumb 
injury.  After obtaining any necessary 
releases, the RO should contact the 
sources identified and obtain copies of 
the records in their possession, in 
accordance with 38 C.F.R. § 3.159.  All 
evidence obtained should be associated 
with the other evidence of record.

2.  The veteran should be scheduled for 
an appropriate VA compensation 
examination to determine the extent of 
the residual disability he has from his 
left thumb injury, including any pain and 
functional impairment related thereto, 
such as limitation of motion in the 
thumb, weakness, decreased dexterity or 
an inability to properly grasp and hold 
objects, etc.  The examiner should also 
be asked to state whether the thumb or 
its nail causes pain and tenderness on 
objective demonstration.

3.  The RO should thereafter re-
adjudicate the veteran's claim in light 
of the decision in Fenderson, supra, and 
all other applicable case law, statutes, 
and regulations, and any additional 
evidence obtained as a result of the 
above-requested development.  
Consideration should be given to rating 
the veteran's disability under rating 
criteria that most closely approximate 
his disability, including the possibility 
of rating the disabling manifestations as 
analogous to a tender and painful scar.  
38 C.F.R. § 4.118 (1999).  

4.  If the benefit sought is not granted 
to the veteran's satisfaction, then he 
and his representative should be provided 
a supplemental statement of the case and 
given an opportunity to submit additional 
evidence and/or argument in response, 
prior to returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to afford due process and to 
accomplish additional development and adjudication.  It is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran does not have to 
take any action until otherwise notified, but he may furnish 
additional evidence and/or argument while his case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


